Mayes, J\,
delivered the opinion of the court.
While there seems to be m.uch conflict of authority as to the right of a receiver to institute suits, the question seems to. have been settled in this state as far back as the case of Freeman v. Winchester, 10 Smed. & M., 577. The weight of modern authority is to the effect that a receiver may bring suit, either in courts of law or equity, when given authority to do so by the court which appointed him. It is expressly alleged in the declaration that the chancery court had empowered the receiver to bring suit to recover the dividends alleged to have been unlawfully paid, and the demurrer admits all the facts alleged. This demurrer should have been overruled. Wilkinson v. Rutherford, 49 N. L. Law, 241, 8 Atl., 507; 1 Pomeroy’s Equitable Remedies, sec. 180; 17 Ency. Plead. & Prac., p. 812, and note; Freeman v. Winchester, 10 Smed. & M., 577.

Reversed and remanded.